65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Eduardo RODRIGUEZ, Appellant,v.James D. PURKETT, Superintendent, Farmington CorrectionalCenter, Appellee.
No. 94-3373.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 3, 1995.Filed:  Aug. 30, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Eduardo Rodriguez appeals from the district court's1 order denying his 28 U.S.C. Sec. 2254 petition claiming violation of his Fourth and Fifth Amendment rights.  Rodriguez's Fourth Amendment claim is barred.  See Poole v. Wood, 45 F.3d 246, 249 (8th Cir.)  (citing Stone v. Powell, 428 U.S. 465, 481-82 (1976)), cert. denied, 115 S. Ct. 2561 (1995).  As to the other claim, we conclude that, even assuming the facts as Rodriguez alleged them, there was no Fifth Amendment violation.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri